Order granting plaintiff’s motion to punish the defendant as for a contempt in failing to comply with an order of the court directing the payment of alimony and counsel fee. Order modified under section 1172-a, subdivision 3, of the Civil Practice Act, so as to provide that the alimony payments shall be at the rate of forty dollars j *769a Week, instead of sixty dollars a week, from July 13,1937, and by further providing that the contempt, in so far as it is based on the arrears of alimony accruing up to July 13, 1937, in respect of the amount ordered in excess of forty dollars a week, be purged by the payment of five dollars a week from October 15, 1937; in default of which payments defendant shall stand committed. As thus modified, the order is affirmed, without costs. Under the circumstances we conclude that the court should exercise its power to modify the alimony payments heretofore provided for. In default of compliance with the order as thus modified, the defendant shall stand committed. The action should be tried without further delay. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur. Settle order on notice.